            Case 2:21-cv-01119-MAK Document 10 Filed 03/22/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NADINE AVI COLLI, et al.                       CIVIL ACTION

                     v.                        NO. 21-1119

BJ'S WHOLESALE CLUB, INC., et al.



                                         ORDER
       AND NOW, this 22nd day of March 2021, upon considering Plaintiffs' Motion to remand

(ECF Doc. No. 4), careful evaluation of the allegations, and for reasons in the accompanying

Memorandum, it is ORDERED:

       1.      Plaintiffs' Motion for remand (ECF Doc. No. 4) is DENIED; and,

      2.       Scott Barber's Motion to dismiss (ECF Doc. No. 2) is DENIED as moot.
